Detailed Action
This office action is in response to the amendment filed July 14, 2021.
Claims 1,3-9,11-20 are allowed, renumbered 1-18 respectively.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments of July 14, 2021 are persuasive. Specifically regarding the §103 of the claims in view of Bonzini (US 2016/0224383, hereinafter “Bonzini”) in view of Seetharamaiah (US 2019/0034633, hereinafter “Seetharamaiah”) and Durham (US 2018/0373895, hereinafter “Durham”) applicant’s arguments on pages 7-9 of the remarks of July 14, 2021 are persuasive such that the prior art rejection in view of these references if overcome. Moreover, additional search and consideration fails to reveal additional prior art which would cure the deficiencies of these references. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the attached PTO-892 includes prior art within the virtual computing art relevant to secure interactions between the virtual machine operations and host systems, related to applicant’s disclosed art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







9/11/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191